Dismissed and Memorandum Opinion filed September 8, 2005








Dismissed and Memorandum Opinion filed September 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00741-CV
____________
 
FRANKLIN H.
BROWN, KENNETH D. STRINGHAM, AND BILL STRINGHAM, Appellants
 
V.
 
JIM TITSWORTH
D/B/A TITSWORTH KENNELS, Appellee
 

 
On Appeal from the
11th District Court
Harris County,
Texas
Trial Court Cause No. 95-32392
 

 
M E M O R A N D U M  O P I N I O N




This is an appeal from a judgment signed June 29, 2005.  The notice of appeal was filed on July 12,
2005.  To date, our records show that
appellants have neither established indigence nor paid the $125.00 appellate
filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence);
see also Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals, Misc. Docket No. 98-9120
(Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 
After being notified that this appeal was
subject to dismissal, appellants did not adequately respond. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed September 8, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.